Award of benefits under Article 18 of the Labor Law. The nature of the work and services of claimant in the year 1940 are here involved. The statute [Labor Law, § 502, subd. 11] in force during that year required that work by a “ farm laborer ” should be performed “ on a farm." Claimant’s work was not performed “ on a farm ” and he was not excluded from the act. The award was proper. Decision unanimously affirmed, with costs to the State Industrial Commissioner. Present — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.